DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 

Claim Status
	Claims 27, 29-30, 32-40, and 42-49 are pending. 
	Claims 36-40 are withdrawn from consideration as being drawn to a non-elected invention. 
	Claims 27, and 29-30, 32-35, and 42-49 are examined the following Office action. 

Withdrawn Rejections
	The indefiniteness rejection is withdrawn in light of Applicant’s amendments to the claims. 
Claim Objection


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “wherein the promoter is a pathogen inducible promoter.” Independent claim 27 requires a plastid-specific promoter. The claim is indefinite because it is unclear whether Applicant intends to change the type of promoter to a plastid-specific promoter or if Applicant intends to claim a plastid-specific, pathogen-inducible promoter. The claim is confusing because while plastid-specific and pathogen-inducible promoters are known in the alternative, the combination of said promoters is not known. Alternatively, does Applicant intend to claim two promoters operably liked to the coding region? 
In fact, the specification treats plastid-specific (i.e. cell type specific promoters) and inducible promoters in the alternative. See page 29 of the specification as filed. Thus, the metes and bounds of the claimed invention cannot be determined in light of the understanding of the 
In the interests of compact prosecution, the Examiner has interpreted the claim as requiring a pathogen-inducible promoter and a pathogen-inducible, plastic-specific promoter. 

New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 46 introduces new matter as the claim recites the limitation: "a plastid-specific, plant-pathogen inducible promoter.” There is no support in the specification for this limitation. The limitation of:  "a plastid-specific, plant-pathogen inducible promoter" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s 
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 29, 30, 32-33, and 42-46, and 48-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al (US 20070011775) as evidenced by Freyer et al (PNAS, 1997, 94: 6285-6290) and Daniell et al (Trends Biotechnol., 2005, 23(5): 238-245).
The amended claims are drawn to a vascular plant containing a plastid, the plastid comprising a nucleic acid construct comprising: a coding region encoding a dsRNA molecule, a plastid-specific promoter operably linked to the coding region, wherein the coding region consisting of a first set of complementary sequences arranged such that one nucleotide sequence 
The claims are drawn to the dsRNA subjected to editing by the plastid.
	The claims also require a Prrn plastid-specific promoter, an integration site for integration of the nucleic acid construct into the plastid genome, wherein the site is trnI/trnA. 
	The claims also require first and second dsRNAs that are complementary to different target sequences of said pest. The claims also require that the first and second dsRNAs inhibit the expression of two genes of two different species of pest. The claims also require that the promoter is a pathogen inducible promoter. 
Allen teaches recombinant DNA constructs that transcribe to RNA having improved resistance to plant RNaseIII enzymes, and methods for their use in transgenic plants that impart resistances to a pest or pathogen of the plant. See abstract. 
Allen also teaches the presence of a spacer. See paragraph 0027. 
	Allen teaches that chloroplast transformation has been achieved in several plant species and that dsRNA is formed in the chloroplast. Allen also teaches that dsRNA produced in chloroplasts in transplastomic plants, i.e. plants that have transformed chloroplasts, will be stable and accessible to plant pests that feed on the plants. See paragraph 0057. 
	Allen teaches that siRNAs are processed from dsRNAs. See paragraph 0063. 
	Allen also describes pathogen-inducible promoters. See paragraph 0097. 

	
	Allen discloses several vascular plants for transformation, including tomatoes. See paragraph 0141. 
	Allen also teaches using multiple dsRNAs to target different sequences of the pest. See paragraph 0027. Allen teaches targeting two different species of pest using different dsRNAs. See paragraph 0079. Allen teaches loops (i.e. a spacer region) of any size and length. Thus, Allen necessarily teaches a spacer region comprising between 4 and 8 nucleotides. See paragraph 0058. Allen teaches a nucleotide sequence and the antisense nucleotide sequence have 100% complementarity. See oaragraph 0013. 
Freyer provides evidence that RNA editing occurs in all major groups of land plants. See abstract. Thus, Freyer provides evidence that the teachings of Allen inherently edit RNA in plastids. 
	Daniell provides evidence that the plastid genome of tobacco inherently comprises an integration site (e.g. trnI/trnA) selective for the integration of nucleic acid constructs into the plastid genome. See Table 1. 

Response to Arguments: 
	Applicant cites paragraph 0057 and emphasizes that the dsRNA is targeted to a plastid such that dsRNA is formed in the chloroplast. Applicant argues that the two highlighted statements are in conflict because a formed dsRNA cannot be targeted to a plastid to form a dsRNA. See page 7 of the remarks. 

	Another preferred embodiment includes a targetting sequence that directs transport to chloroplasts. Chloroplast transformation has been achieved in several plant species, including several important crop species; see, e.g., use of chloroplast targetting sequences from the Arabidopsis thaliana 1A Rubisco small subunit gene by Corbin et al. (2001) Plant Physiol., 126:1116-1128, and the extensive discussion in Daniell et al. (2005) Trends Biotechnol., 23:238-45, including lists of promoters and 3′ and 5′ UTR elements useful in chloroplast transformation in Tables 1 and 2 Ibid. Thus, in some embodiments, the dsRNA is targetted to a plastid, such as a chloroplast, for example, by the use of expression elements (e.g., promoters, transcriptional terminators) such that a dsRNA is formed in the chloroplast. Double-stranded RNAs produced in chloroplasts from transplastmic plants will be stable, yet accessible to plant pests that feed on the plants.

	Allen makes clear that the targeting of dsRNA to a plastid also occurs through the use of transplastomic plants. In other words, plants that have had their chloroplasts transformed. There is no apparent contradiction when the entirety of paragraph 0057 is taken into account because Allen proposes two methods to import dsRNAs into chloroplasts. A first method includes the use of chloroplast targeting sequences, citing Corbin. A second method is through the use of chloroplast transformation, citing Daniell. It is unclear how two alternatives are in conflict. It is unclear how two methodologies for the import of dsRNA or the transcription of dsRNA in the chloroplast demonstrate the instant invention is not anticipated.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 29-30, 32-35, 42-46, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 20070011775) in view of Xue et al (Advances in Insect Physiology, 2012, Vol. 42, Chapter 3: New Approaches to Agriculture Insect Pest Control Based on RNA Interference) and Daniell et al (Trends Biotechnol., 2005, 23(5): 238-245). 
The amended claims are drawn to a vascular plant containing a plastid, the plastid comprising a nucleic acid construct comprising: a coding region encoding a dsRNA molecule, a plastid-specific promoter operably linked to the coding region, wherein the coding region consisting of a first set of complementary sequences arranged such that one nucleotide sequence is in a sense orientation and the other nucleotide sequence is in an antisense orientation and a spacer linking the sense nucleotide sequence to the antisense nucleotide sequence, wherein the 
The claims are drawn to the dsRNA subjected to editing by the plastid.
The claims are drawn to the plastid further comprising an insecticidal polypeptide. 
	The claims also require a Prrn plastid-specific promoter, an integration site for integration of the nucleic acid construct into the plastid genome, wherein the site is trnI/trnA. 
	The claims also require first and second dsRNAs that are complementary to different target sequences of said pest. The claims also require that the first and second dsRNAs inhibit the expression of two genes of two different species of pest. The claims also require that the promoter is a pathogen inducible promoter. 
	Allen teaches recombinant DNA constructs that transcribe to RNA having improved resistance to plant RNaseIII enzymes, and methods for their use in transgenic plants that impart resistances to a pest or pathogen of the plant. See abstract. 
Allen also teaches the presence of a spacer. See paragraph 0027. 
	Allen teaches that another preferred embodiment includes a targeting sequence that directs transport to chloroplasts. Chloroplast transformation has been achieved in several plant species, including several important crop species; see, e.g., use of chloroplast targeting sequences from the Arabidopsis thaliana 1A Rubisco small subunit gene by Corbin et al. (2001) Plant Physiol., 126:1116-1128, and the extensive discussion in Daniell et al. (2005) Trends Biotechnol., 23:238-45, including lists of promoters and 3′ and 5′ UTR elements useful in chloroplast transformation in Tables 1 and 2 Ibid. Thus, in some embodiments, the dsRNA is targetted to a plastid, such as a chloroplast, for example, by the use of expression elements (e.g., 
	Allen teaches that siRNAs are processed from dsRNAs. See paragraph 0063. 
	Allen teaches plastid-specific promoters. See paragraph 0096. Allen also describes pathogen-inducible promoters. See paragraph 0097. 
	Allen teaches dsRNA targeting non-plant genes, including pest genes. See paragraph 0004. 
	Allen also teaches co-expression of recombinant DNA constructs designed to silence a target gene of a pest or pathogen and an insecticidal molecule such as B.t. endotoxin. See paragraph 0119 and 0120. 
	Allen discloses several vascular plants for transformation, including tomatoes. See paragraph 0141. 
	Allen also teaches using multiple dsRNAs to target different sequences of the pest. See paragraph 0027. Allen teaches targeting two different species of pest using different dsRNAs. See paragraph 0079. Allen teaches loops (i.e. a spacer region) of any size and length as well as spacers that are 4 or 8 nucleotides in length. See paragraphs 0050 and 0058. Allen teaches a nucleotide sequence and the antisense nucleotide sequence have 100% complementarity. See paragraph 0013. 
	 Allen does not specifically teach introducing the insecticidal polypeptide into the plastid. Allen does not teach the Prrn promoter or the integration site trnI/trnA. 
	Xue also teaches dsRNA expression in chloroplasts. Xue teaches that Bt crystals produced in chloroplasts resulted in high accumulation. Xue also teaches that traits encoded by 
	Daniell teaches that chloroplast genetic engineering offers several unique advantages, including high-level transgene expression, multi-gene engineering in a single transformation event and transgene containment by maternal inheritance, as well as a lack of gene silencing, position and pleiotropic effects and undesirable foreign DNA. See abstract. Daniell also teaches despite the accumulation of over 46% foreign protein in leaves of chloroplast transgenic lines, no post-transcriptional gene silencing has been observed. See page 238, right column, first paragraph. 
	Daniell also teaches the use of the Prrn promoter as well as the trnI/trnA site for selective integration. See table 1. The ordinary artisan would have understood site-specific transgene integration for plastids in view of Daniell. 
	At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill to coexpress an insecticidal polypeptide in the plastid. One of ordinary skill in the art would have been motivated to do so because Allen specifically contemplates co-expression of recombinant DNA constructs with an insecticidal protein, such as Bt, and because Xue and Daniell teach that expression of Bt in the chloroplasts resulted in high accumulation and that the transgenes are less likely to be transmitted to non-transgenic plants. Furthermore, the combination of Daniell and Allen demonstrate that the ordinary artisan would have been motivated to incorporate dsRNA into chloroplasts because Allen specifically suggest such feature for protection of said dsRNA from the plant RNase III and because Daniell teaches that despite high levels of accumulation, no PTGS mechanism has been observed. One of ordinary skill in the art would have had a reasonable expectation of success using standard molecular 
	 

Response to Arguments:
Applicant argues that Allen teaches methods and compositions of altering dsRNA to make it resistant to interaction with plant RNAseIII but not resistant to interaction with a non-plant RNAseIII. The Allen modifications to dsRNA are called stabilizing agents. The claimed nucleic acid construct would not work in Allen's system because Allen's system is designed to remain stable in the presence of plant RNAseIII, where the claimed nucleic acid construct could be modified. See paragraph bridging pp. 8 of the remarks. 
This is not found persuasive because Allen specifically teaches expressing dsRNA to the chloroplasts for the purposes of stabilizing the dsRNA. While Allen teaches other methods of stabilizing dsRNA, Allen also teaches “in some embodiments, the dsRNA is targetted to a plastid, such as a chloroplast, for example, by the use of expression elements (e.g., promoters, transcriptional terminators) such that a dsRNA is formed in the chloroplast. Double-stranded RNAs produced in chloroplasts from transplastmic plants will be stable, yet accessible to plant pests that feed on the plants.” See paragraph 0057. 
With respect to Applicant’s argument that the claimed nucleic acid construct could be modified, the Examiner notes that there is nothing in the claims that limits the claimed invention 

Applicant argues that linking a promoter to a formed dsRNA would not make it capable of forming a dsRNA in a chloroplast. See page 9 of the remarks.
	This argument is not found persuasive. Applicant has ignored the part where Allen states “transplastomic.” The ordinary artisan would have understood that transplastomic means transformation of the chloroplasts. It is noted that the instant invention relies upon the transformation of chloroplasts or transplastomic plants. Applicant’s simplistic explanation of linking the dsRNA to the promoter is not at all what is suggested by Allen, especially when taken with the meaning afforded to the ordinary artisan regarding transplastomic plants. 

	Applicant argues that the claimed dsRNA does not require a stabilization agent for dsRNA stability. See page 9. 
	This argument is not persuasive. Allen also does not require a stabilization agent for dsRNA stability. Allen instead stabilizes their dsRNA using a subcellular compartment that lacks RNAse III activity (e.g. the chloroplast). 



	The fact remains that Allen specifically teaches placing dsRNA into the chloroplasts of higher plants. Whether this is achieved through the utilization of chloroplast import signals or through the transformation of the chloroplasts is not relevant in the context of the instantly claimed invention because the instant claim 1 requires transformation of the chloroplasts to express dsRNA. Thus, Allen specifically teaches that which is claimed in independent claim 27. 


The Examiner also notes the teachings of Bogaert, previously cited in response to arguments. Bogaert et al (US 20090263364) teach “[a]nother mechanism to protect dsRNA from processing is to signal the dsRNA towards an intracellular compartment of the host cell. For example, the dsRNA can be compartmentalized in an intermediate host cell, before it is transferred to the target host cell. In particular, the chimeric RNAi molecule may be compartmentalized in a plant cell, for example, it may be located in the chloroplast, mitochondrion or plastid, before it is transferred to the plant pest species, for example the plant pest nematode or insect.” See paragraph 0210. 
Bogaert also teaches “a major advantage of compartmentalization of the RNA delivery molecule, and/or the chimeric RNAi molecule, and/or the complex between the RNA delivery molecule thus include that the molecules of the complex are protected from nuclear/cytoplasmic 
The state of the prior art demonstrates that the ordinary artisan would have reasonably expected that expression of dsRNA in the chloroplasts would protect processing of the dsRNA prior to its interaction with the host species. Although the instant independent claim is subject to an anticipation reference, the Examiner notes that the obviousness rejection of record of record also provides evidence that one of ordinary skill in the art would have been motivated to express dsRNA while reasonably expecting success. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 20070011775), Xue et al (Advances in Insect Physiology, 2012, Vol. 42, Chapter 3: New Approaches to Agriculture Insect Pest Control Based on RNA Interference), and Daniell et al (Trends Biotechnol., 2005, 23(5): 238-245) as applied to claims 27, 29-30, 32-35, 42-46, and 48-49 above, and further in view of Smith et al (Nature, 2000, 407: 319-320) and Plant et al (Photosynthesis Research, 1988, 16: 23-29).
Claim 47 is drawn to the use of chloroplast introns as a spacer. 
The combination of Allen, Xue, and Daniell do not teach the utilization of an intron from a plastid gene in the spacer region of the dsRNA. 
Smith teaches the inclusion of intron spliced RNA with a hairpin structure. See abstract. 
Plant teaches the presence of intron sequences in vascular plants. See page 24. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to utilize intron RNA for the purposes of a spacer region. Allen makes clear that the function of a spacer region is to separate the sense and antisense  prima facie obvious. Furthermore, given the benefit taught by Smith with the inclusion of intron RNA into a hairpin structure, it would have been obvious to the ordinary artisan to similarly use an intron RNA structure derived from the plastids. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention using standard molecular cloning techniques known to those of ordinary skill in the art. 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN UYENO
Primary Examiner
Art Unit 1662



/STEPHEN UYENO/Primary Examiner, Art Unit 1662